DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (JP 2015-015330) in view of Li (US 2012/0308215) and Timans et al (US 2005/0023267).  
Masakazu shows the structure claimed including a conveyance member (12) with a first support member (19) provided on the conveyance member that supports a substrate, a second support member (22) that includes a heater (28; also, see para 0034) for heating the substrate. But, Masakazu does not show a heat reflecting plate for reflecting heat from the heater toward the substrate. 
Li shows it is known to attach a reflector plate (121) on a lid (108) which would reflect a radiant heat from a heater back toward to a substrate (101). 
Timans also shows a chamber having a heat reflecting surface (66) which reflects a radiant heat back from a heater back toward to a substrate (64). 
In view of Li and Timans, it would have been obvious to one of ordinary skill in the art to adapt the conveyance member of Masakazu with a heat reflecting plate that would further increase heating efficiency as heat from the heater is reflected toward the substrate. 
With respect to claims 2, 3 and 11, Li and Timans show the reflecting plate that is attached or is integrally formed with its outer casing that further covers the substrate, and it would have been obvious to provide the reflecting plate that is attached or integrally formed with the conveyance member as the conveyance member also functions to support and enclose/cover the substrate as shown in Li or Timans so that the desired heating is maintained within or by the conveyance member without much heat loss. 
With respect to claims 4 and 5, Masakazu further shows the second support member with an electrostatic chuck/electrode (27) for holding or chucking the substrate on the second support member. 
With respect to claim 10, Masakazu further shows a control device (29) that controls the heater (28) for heating the substrate (see para 0039) wherein turning on or off the heater would have been obvious as a matter of routine operation to increase or decrease the heating.
With respect to claims 12 and 13, Masakazu further shows the control device (29) that controls a driving mechanism (M1 to M3) that can transfer and convey the substrate to a position closer to the conveyance member which can be provided with a reflecting plates as taught by Li and Timans wherein the heating of the substrate can be further confined between the reflecting plate and the second support member. Also, see Figure 6 of Masakazu.  
With respect to claim 14, Li shows the heat reflecting surface with an opening/aperture (111). 
With respect to claim 16, Masakazu shows the structure claimed including an arm (12) with a substrate support (19) for supporting a substrate, a heater (22/28) for heating the substrate (also, see para 0034). 
Li shows it is known to attach a reflector plate (121) on a lid (108) which would reflect a radiant heat from a heater back toward to a substrate (101). Timans also shows a chamber having a heat reflecting surface (66) which reflects a radiant heat back from a heater back toward to a substrate (64). 
In view of Li and Timans, it would have been obvious to one of ordinary skill in the art to adapt the arm of Masakazu formed with a heat reflecting plate that would further increase heating efficiency as heat from the heater is reflected toward the substrate. 
With respect to claim 17, Masakazu shows the heater (22/28) that heats a first surface of the substrate while the reflecting plate which is formed on the arm, as modified by Li and Timans, would reflect heat toward a second surface of the substrate that is opposite to the first side of the substrate. 
With respect to claim 19, Li shows the heat reflecting surface with an opening/aperture (111). 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu in view of Li and Timans as applied to claims 1-5, 10-14, 16, 17 and 19 above, and further in view of Parkhe (US 2017/0215230).  
Masakazu in view of Li and Timans shows the structure claimed including a temperature sensor or a thermometer (23) that measures a temperature of the substrate wherein the temperature of the substrate is heated to a predetermined/reference temperature and a control unit that further processes the substrate to electrostatically chuck or holding the substrate to the second support member (also, see para 0002,  0010, 0048-0053 of Masakazu). But, Masakazu does not explicitly show the controller to determine a temperature difference between the measured temperature and the reference temperature. 
Parkhe shows it is known to provide a controller (148) that controls heating of a substrate via a substrate support (132) having a heater and a temperature sensor (141) that measures the temperature of the substrate wherein the measured temperature is compared to a predetermined/reference temperature so that the heating of the substrate is further adjusted to bring the temperature to the desired temperature. Parkhe further shows the controller to bring the temperature of the substrate within a temperature difference within ±.3° C, as a threshold temperature. Also, see para 0041, 0045, 0046 and claims 7 and 15 of Parkhe.
in view of Parkhe, it would have been obvious to one of ordinary skill in the art to adapt Masakazu, as modified by Li and Timans, with the controller that further determines a temperature difference between the measured temperature of the substrate and the reference/predetermined temperature so that the desired temperature can be effectively and predictably achieved within a threshold temperature. 
With respect to claims 8 and 9, Parkhe shows the reference or predetermined temperature includes or based on the measured temperature of the support member that includes the temperature sensor (141).   
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu in view of Li and Timans as applied to claims 1-5, 10-14, 16, 17 and 19 above, and further in view of Olsen et al (US 6,021,152) or Sopori (US 5,452,396). . 
Masakazu in view of Li and Timans shows the structure claimed except for the heat reflecting plate having a concave shape.
Olsen shows a heat reflecting surface that is known to include a concave shaped surface as illustrated in Figure 3.  
Sopori also shows it is known to provide a heat reflecting plate (22) that has a concave shape that is able to better direct the reflected heat toward a substrate as illustrated in Figure 2.
In view of Olsen and Sopori, it would have been obvious to one of ordinary skill in the art to adapt Masakazu, as modified by Li and Timans, with the heat reflecting plate having a concave shape that is known to better direct the reflected heat toward the substrate as known in the art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,916,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent ‘457 shows a conveyance member/arm, a substrate support member for the recited first support member, a heater for the recited second support member for heating the substrate, and a heat reflecting plate. While the claims are not identical, the more detailed claim scope of the US Patent ‘457 is deemed to anticipate the broad aspect of the pending claims and that the claim variations of the pending claims are deemed obvious variants that would have been obvious to one of ordinary skill in the art. 
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,916,457 in view of Masakazu (JP 2015-015330 ) and Parkhe (US 2017/0215230).
US Patent ‘457 shows the claimed structure except for a temperature sensor and a controller as claimed. 
Masakazu shows it is known to provide a heating device for heating a substrate that includes a temperature sensor or a thermometer (23) that measures a temperature of the substrate wherein the temperature of the substrate is heated to a predetermined/reference temperature and a control unit that further processes the substrate to electrostatically chuck or holding the substrate to a substrate support member/heater (also, see para 0002,  0010, 0048-0053 of Masakazu). 
Parkhe shows it is known to provide a controller (148) that controls heating of a substrate via a substrate support (132) having a heater and a temperature sensor (141) that measures the temperature of the substrate wherein the measured temperature is compared to a predetermined/reference temperature so that the heating of the substrate is further adjusted to bring the temperature to the desired temperature. Parkhe further shows the controller to bring the temperature of the substrate within a temperature difference within ±.3° C, as a threshold temperature. Also, see para 0041, 0045, 0046 and claims 7 and 15 of Parkhe. And, Parkhe further shows the reference or predetermined temperature includes or based on the measured temperature of the support member that includes the temperature sensor (141).   
In view of Masakazu and Parkhe, it would have been obvious to one of ordinary skill in the art to adapt US Patent ‘457 with a temperature sensor that measures the temperature of the substrate and a controller that determines a temperature difference between the measured temperature of the substrate and the reference/predetermined temperature so that the desired temperature can be effectively and predictably achieved within a threshold temperature. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761